


--------------------------------------------------------------------------------

Strategic Environmental & Energy Resources, Inc. 10-Q [seer-10q_093013.htm]
 
Exhibit 10.4
Monty R. Lamirato
CERTIFIED PUBLIC ACCOUNTANT
 

     7017 Orion
Lane                                                                                     
Telephone (303)880-2880  Arvada, CO 80007   E-Mail  mlamirato@gmail.com

 
                                                                         
CONSULTING AGREEMENT-AMENDMENT #1


This Amended Agreement is dated October 11, 2013 but is effective as of October
1, 2013, by and between Strategic Environmental & Energy Resources, Inc.
(“SEER”), of 7801 Brighton Road, Commerce City, Colorado 80022, and Monty R.
Lamirato, of 7017 Orion Lane, Arvada, Colorado 80007.  This Agreement amends the
Agreement dated March 4, 2013.


In this Agreement, the party who is contracting to receive services shall be
referred to as “SEER”, and the party who will be providing the services shall be
referred to as “MRL Consulting”.


MRL CONSULTING has a background in Finance and Accounting and is willing to
provide services to SEER based on this background.


SEER desires to have services provided by MRL CONSULTING.


Therefore, the parties agree as follows:


1.  DESCRIPTION OF SERVICES.  Commencing October 1, 2013, MRL CONSULTING will
provide services to SEER as a consulting Chief Financial Officer (“CFO”).  Those
services may include, but are not limited to, strategic planning, budgeting and
forecasting, GAAP Reporting, SEC Reporting, and internal control compliance,
providing cost effective business and accounting solutions, building successful
teams and collaborate effectively with various departments to implement new
technologies and procedures and achieve overall goals.


I have not been retained as an independent CPA but as an extension of SEER'
management and accounting department.  I will not be independent with regard to
the preparation of financial statements, forecasts and projections in accordance
with SEC Rule 2-01 and AICPA rules of independence.


2.  PERFORMANCE OF SERVICES.  The manner in which the Services are to be
performed and the specific hours to be worked by MRL CONSULTING shall be
determined by SEER and MRL CONSULTING.  SEER will rely on MRL CONSULTING to work
as many hours as may be reasonably necessary to fulfill MRL CONSULTING's
obligations under this Agreement.  SEER has agreed to contract with MRL
CONSULTING for a minimum of 80 hours (floor) and a maximum of 100 hours
(ceiling) a month for which SEER has agreed to pay $7,500. If the needs of SEER
change with regard to the number of hours needed from MRL CONSULTING, then the
parties will amend this agreement as necessary.  In addition, MRL CONSULTING has
been granted options to purchase 200,000 shares of common stock, at an exercise
price of $.715 per share.  The option will vest over 11 quarters with 16,666
options vesting 10/1/2013 and 16,666 options vesting on 1/1, 4/1, 7/1 and 10/1
over the period January 1, 2014 to October 1, 2016.  The Options shall be
exercisable for a period of five years.


3.  PAYMENT.  SEER will pay MRL CONSULTING a fee of $7,500 a month for
services.  SEER will be billed once a month and fees plus out of pocket expenses
shall be due and payable on the 15th of the following month. Upon termination of
this agreement any balance due is payable immediately.  Any past due balance
shall accrue interest at a rate of 1.5% per month. The fees shall be payable to
Monty
 

1

 

 

 
Lamirato, 7017 Orion Lane, Arvada, CO, 80007.


In fairness to you, my client, any disputes or disagreements as to my services
or fees will be submitted to binding arbitration by the fee review panel of the
Colorado Society of Certified Public Accountants.  In the event MRL CONSULTING
institutes litigation to collect fees under this agreement, reasonable attorney
fees and costs shall be awarded to the prevailing party.


4.  EXPENSE REIMBURSEMENT.  MRL CONSULTING shall be entitled to reimbursement
from SEER for all "out-of-pocket" expenses. Out of pocket expenses, if any, will
be approved in advance by SEER, prior to them being incurred by MRL CONSULTING.


5.  SUPPORT SERVICES.  SEER will provide the following support services for the
benefit of MRL CONSULTING: office space, staff and secretarial support, and
office supplies.


6.  NEW PROJECT APPROVAL. MRL CONSULTING and SEER recognize that MRL
CONSULTING's Services will include working on various projects for SEER.  MRL
CONSULTING shall obtain the approval of SEER prior to the commencement of a new
project.


7.  TERM/TERMINATION.  This Agreement may be terminated by either party upon 7
days written notice to the other party.


8.  RELATIONSHIP OF PARTIES.  It is understood by the parties that MRL
CONSULTING is an independent contractor with respect to SEER, and not an
employee of SEER.  SEER will not provide fringe benefits, including health
insurance benefits, paid vacation, or any other employee benefit, for the
benefit of MRL CONSULTING.  MRL CONSULTING shall be solely responsible for all
income and employment related taxes and assessments relating to the payments
made by SEER to MRL CONSULTING hereunder.


9.  DISCLOSURE.  MRL CONSULTING is required to disclose any outside activities
or interests, including ownership or participation in the development of prior
inventions, that conflict or may conflict with the best interests of
SEER.  Prompt disclosure is required under this paragraph if the activity or
interest is related, directly or indirectly, to:


- any activity that MRL CONSULTING may be involved with on behalf of SEER


10.  INJURIES.  MRL CONSULTING acknowledges MRL CONSULTING's obligation to
obtain appropriate insurance coverage for the benefit of MRL CONSULTING (and MRL
CONSULTING's employees, if any).  MRL CONSULTING waives any rights to recovery
from SEER for any injuries that MRL CONSULTING (and/or MRL CONSULTING's
employees) may sustain while performing services under this Agreement and that
are a result of the negligence of MRL CONSULTING or MRL CONSULTING's employees.


11.  ASSIGNMENT.  MRL CONSULTING's obligations under this Agreement may not be
assigned or transferred to any other person, firm, or corporation without the
prior written consent of SEER.


12.  INTELLECTUAL PROPERTY.  The following provisions shall apply with respect
to copyrightable works, ideas, discoveries, inventions, applications for
patents, and patents (collectively, “Intellectual Property”):


a.  Consultant's Intellectual Property.  MRL CONSULTING does not personally hold
any interest in any Intellectual Property.


b.  Development of Intellectual Property.  Any improvements to Intellectual
Property items, further
 

2

 

 

 
 inventions or improvements, and any new items of Intellectual Property
discovered or developed by MRL CONSULTING (or MRL CONSULTING's employees, if
any) during the term of this Agreement shall be the property of SEER.  MRL
CONSULTING shall sign all documents necessary to perfect the rights of SEER in
such Intellectual Property, including the filing and/or prosecution of any
applications for copyrights or patents.  Upon request, MRL CONSULTING shall sign
all documents necessary to assign the rights to such Intellectual Property to
SEER.


13.  CONFIDENTIALITY.  SEER recognizes that MRL CONSULTING has and will have the
following information:


- inventions
- products
- prices
- costs
- future plans
- business affairs
- process information
- trade secrets
- technical information
- customer lists
- copyrights


and other proprietary information (collectively, “Information”) which are
valuable, special and unique assets of SEER.com and need to be protected from
improper disclosure.  In consideration for the disclosure of the Information,
MRL CONSULTING agrees that MRL CONSULTING will not at any time or in any manner,
either directly or indirectly, use any Information for MRL CONSULTING's own
benefit, or divulge, disclose, or communicate in any manner any Information to
any third party without the prior written consent of SEER.  MRL CONSULTING will
protect the Information and treat it as strictly confidential.  A violation of
this paragraph shall be a material violation of this Agreement.


14.  UNAUTHORIZED DISCLOSURE OF INFORMATION.  If it appears that MRL CONSULTING
has disclosed (or has threatened to disclose) Information in violation of this
Agreement, SEER shall be entitled to an injunction to restrain MRL CONSULTING
from disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed.  SEER shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.


15.  CONFIDENTIALITY AFTER TERMINATION.  The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement.


16.  RETURN OF RECORDS.  Upon termination of this Agreement, MRL CONSULTING
shall deliver all records, notes, data, memoranda, models, and equipment of any
nature that are in MRL CONSULTING’s possession or under MRL CONSULTING’s control
and that are SEER’s property or relate to SEER’s business.


17.  NOTICES.  All notices required or permitted under this Agreement shall be
in writing and shall be deemed delivered when delivered in person or deposited
in the United States mail, postage prepaid, addressed as follows:
 

3

 

 

 
IF for SEER:


Strategic Environmental & Energy Resources, Inc.
Mr. John Combs, President
7801 Brighton Road
Commerce City, CO 80022


IF for MRL CONSULTING:


Monty R. Lamirato
Consultant
7017 Orion Lane
Arvada, Colorado  80007


Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.


18.  ENTIRE AGREEMENT.  This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written.  This Agreement supersedes any prior written or oral
agreements between the parties.


19.  AMENDMENT.  This Agreement may be modified or amended if the amendment is
made in writing and is signed by both parties.


20.  SEVERABILITY.  If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable.  If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.


21.  WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.


22.  APPLICABLE LAW.  This Agreement shall be governed by the laws of the State
of Colorado.


Party receiving services:
Strategic Environmental & Energy Resources, Inc
 

             By:  /s/ J. John Combs    Date:   10/8/2013     Mr. John Combs,    
      CEO & President, Strategic Environmental           & Energy Resources,
Inc.        

 

            Party providing services:
Monty R. Lamirato
 
        By:  /s/Monty R. Lamirato   Date: 10/8/2013    
Consultant
         
Monty R. Lamirato
                   

    
4

--------------------------------------------------------------------------------

 
